In the
    United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 04-1542
LYNNE A. SIENKIEWICZ,
                                                   Plaintiff-Appellant,
                                   v.


JO ANNE B. BARNHART, Commissioner
of Social Security,
                                                  Defendant-Appellee.
                           ____________
            Appeal from the United States District Court for
           the Northern District of Illinois, Eastern Division.
              No. 02 C 6332—Wayne R. Andersen, Judge.
                           ____________
     ARGUED NOVEMBER 17, 2004—DECIDED JANUARY 6, 2005
                PUBLISHED MAY 31, 20051
                           ____________



    Before COFFEY, MANION, and ROVNER, Circuit Judges.
  PER CURIAM. Lynne Sienkiewicz applied for disability
insurance benefits (DIB) and Supplemental Security Income


1
  This decision was originally issued as an unpublished order.
The defendant has since filed a motion requesting publication. See
Cir. R. 58(d)(3). The panel has granted that motion and now
reissues its decision as a published opinion.
2                                                No. 04-1542

(SSI) benefits in 1999, claiming that a host of ailments had
rendered her disabled since 1993. At a hearing in
February 2001, an Administrative Law Judge (ALJ) found
that Sienkiewicz was not disabled. The Appeals Council
declined review and the district court affirmed. Sienkiewicz
now appeals. Because the ALJ’s decision is supported by
substantial evidence, we affirm.


                         I. FACTS
  The ALJ found that Sienkiewicz suffers from a wide
variety of ailments, specifically: (1) asthma, (2) lower back
pain, (3) degenerative disease of the right knee, (4) abdomi-
nal pain, (5) chest wall pain, (6) morbid obesity (she is 5’6”
and weighs 290 pounds), (7) plantar fascitis, (8) migraine
headaches, (9) depression, and (10) anxiety. Sienkiewicz also
testified that she suffers from a number of other conditions.
The ALJ found her to be not entirely credible.
  Sienkiewicz, who was 35 years old at the time of the hear-
ing and has a high school education, testified that she last
worked in 1993 as a nanny. Previously, she worked from
1986 until 1990 as an egg candler, which involves sitting by
a conveyor belt and inspecting eggs as they pass by.
Sienkiewicz said she stopped working because of pain in
her knees. She subsequently applied for several jobs as
either a nanny or a secretary, but later withdrew all of her
applications after deciding that the positions would be too
demanding.
  Sienkiewicz testified that she suffers from a number of
medical conditions. According to her testimony, she has suf-
fered since 1996 from severe headaches that require her to
lay down for 15 minutes to one hour between once a month
and twice a week. She also testified that since 1998 she has
had problems with her right knee locking—a painful
No. 04-1542                                                     3

condition that makes it difficult for her to walk. Addition-
ally, she developed pain in her right heel in mid-2000 that
causes her to walk with a limp. Sienkiewicz also claimed that
she was diagnosed in 1998 with a possible ulcer that causes
a painful burning sensation in her stomach between one and
three times per week. She testified that she has suffered
from depression since 1995. Beginning in 2000, her depres-
sion worsened and she began to suffer crying spells that
keep her from leaving the house a “couple times a week.” She
later began having mood swings and experiencing anxiety
in large crowds. She also testified that she suffers from
asthma and that she sometimes has difficult breathing when
she feels anxious.
  At the time of her administrative hearing, Sienkiewicz
was under the care of two doctors and she received treat-
ment for one condition or another approximately once every
other week. She saw her family physician for her anxiety
and stomach pain and an orthopedist for her foot and knee
problems. Sienkiewicz also testified that she was taking
13 prescribed medications at the time of the hearing. She
submitted records from a pharmacy, but those records do
not show when the various drugs were prescribed or the
duration of the prescriptions. She also testified that she
could comfortably stand for 20 to 30 minutes at a time and
comfortably sit for 40 consecutive minutes before her right
knee became sore.
  Despite the numerous serious conditions Sienkiewicz
described in her testimony, her medical records show that
she never sought treatment for any of them until July 1999,
                        2
when she saw Dr. Pales, an orthopedist, about pain in her


2
 Sienkiewicz’s medical records refer to a Dr. Lim as well as
Dr. Pales, and it is unclear whether she was treated by one or the
                                                    (continued...)
4                                                  No. 04-1542

right leg. She had one follow-up visit in 1999 with Dr. Pales,
who recommended rest, heat, and massage, and prescribed
medicine for her pain. Dr. Pales saw Sienkiewicz again in
September 2000, and gave her an injection to control the
pain in her foot. The medication was effective, but
Sienkiewicz returned in November and January for addi-
tional injections because the pain had returned. Dr. Pales
suggested that she consider surgery or ultrasonic treatment
if she continued to experience pain.
  In January 2000, Sienkiewicz, complaining of chest pain,
shortness of breath, weakness, and back and leg pain, sought
treatment at an urgent care center from Dr. Figueroa. The
doctor prescribed medication and scheduled a follow-up
appointment. But notes of a phone call two weeks later
show that all of Sienkiewicz’s tests came back normal, and
that the doctor cancelled the follow-up appointment.
  After she filed for disability benefits, Sienkiewicz was
examined by two physicians selected by the Illinois Bureau
of Disability Determination Services. Dr. Kale diagnosed
Sienkiewicz with obesity, depression, and anxiety. He also
noted that she reported a history of asthma, headaches
(which she said were controlled with ibuprofen), and pain
in her right leg. Dr. Kale saw no evidence of asthma and no
abnormalities in her leg. Dr. Nelson, a psychiatrist, diag-
nosed Sienkiewicz with moderate dysthymia disorder—a
form of depression—and concluded that her condition had
deteriorated over the past 18 months, resulting in increased
levels of anxiety and social withdrawal. Two other physicians
also reviewed Sienkiewicz’s medical records. Dr. Hermsmeyer,

2
  (...continued)
other or by both. Although the notations in her chart appear to
have been made by Dr. Lim, Sienkiewicz’s brief says that she was
treated only by Dr. Pales, and we accept her representation.
No. 04-1542                                                  5

a psychiatrist, found that she had an affective disorder that
caused slight restrictions in activities of daily living and
slight difficulties in social functioning, but seldom caused
deficiencies in concentration, persistence, or pace. Dr. Irahad
opined that Sienkiewicz could lift 20 pounds occasionally
and 10 pounds frequently; could stand or sit for six hours in
an eight-hour day; and should avoid concentrated exposure
to respiratory irritants and extreme temperatures.
   In January 2000, Sienkiewicz was evaluated by two more
doctors for purposes of reviewing her disability claim.
Dr. Epner, an internal medicine specialist, diagnosed her as
having asthma, a decreased range of motion in her back,
swelling in her right knee, and tenderness in her abdomen.
He also noted that Sienkiewicz was obese, walked with a
slight limp, and reported histories of headaches, asthma,
and anxiety. Dr. Conran, a psychiatrist, diagnosed her with
moderate depression. Two additional consulting physicians,
Drs. Kim and Singh, reviewed Sienkiewicz’s records, and
they reached substantially the same conclusions as
Drs. Hermsmeyer and Irahad.
  A vocational expert (VE) testified that Sienkiewicz’s work
as a nanny was light to medium and semi-skilled. Her job as
an egg candler was sedentary to light and unskilled. In
response to a hypothetical question from the ALJ, the VE
testified that someone with a high school education who,
among other things could sit, stand, or walk for only six
hours in an eight-hour day with normal breaks and could
have only incidental contact with the general public could
not be a nanny but could work as an egg candler. If that
person was further limited to standing and walking for two
hours in an eight-hour day and no more than 15 minutes
continuously, she could no longer work as an egg candler.
However, such a person could work as a hand packager
(2,000 jobs in the Chicagoland area), production inspector
6                                                No. 04-1542

(1,000 jobs), or assembler (4,500 jobs). If the person was
further limited to sitting for 45 minutes followed by a 1-2
minute break, only 1,000 hand packager jobs would remain.
Finally, if the person was required to take two unscheduled
one-hour breaks per week, she would be unemployable.
  The ALJ evaluated Sienkiewicz’s claim of disability using
the standard five-step analysis. See Dixon v. Massanari, 270
F.3d 1171, 1176 (7th Cir. 2001); 20 C.F.R. §§ 404.1520(a)(4),
416.920(a)(4). At Steps 1 and 2, the ALJ determined that
Sienkiewicz was not engaged in substantial gainful activity
and that her impairments were “severe.” But he found at
Step 3 that her impairments neither met nor exceeded the level
of severity required by the listings. See 20 C.F.R. Part 404,
Subpart P, App. 1. At Step 4, he determined that Sienkiewicz
was unable to perform her past relevant work, but con-
cluded at Step 5 that she could perform sedentary unskilled
jobs existing in significant numbers in the regional economy.
See Dixon, 270 F.3d at 1176; 20 C.F.R. §§ 404.1520(a)(4),
416.920(a)(4). Accordingly, the ALJ found her not disabled.


                      II. ANALYSIS
  We review an ALJ’s decision that an applicant is not
disabled for substantial evidence. Jens v. Barnhart, 347 F.3d
209, 212 (7th Cir. 2003). We review the record as a whole,
but do not reweigh evidence or substitute our judgment for
that of the ALJ. Id.
  We begin with Sienkiewicz’s argument that the ALJ erred
when he denied her DIB. This claim is easily resolved be-
cause Sienkiewicz presented no evidence at all addressing
her medical condition prior to 1998. The ALJ found—and
Sienkiewicz does not dispute—that her insured status for
purposes of the disability insurance program ended in June
1995. See 42 U.S.C. § 423(a)(1)(A). Because Sienkiewicz
No. 04-1542                                                   7

offered no evidence to show that she was disabled during
the insured period, the ALJ did not err in denying her
application for DIB. See Estok v. Apfel, 152 F.3d 636, 638 (7th
Cir. 1998). That leaves her claim for SSI benefits. An ap-
plicant who cannot establish that she was disabled during
the insured period for DIB may still receive SSI benefits if
she can establish that she is disabled and has limited means.
42 U.S.C. §§ 1381a, 1382; see also Splude v. Apfel, 165 F.3d 85,
87 (1st Cir. 1999) (discussing difference between DIB and SSI
benefits). Sienkiewicz contends that the ALJ committed
several errors at both Step 3 and Step 5 in finding her not
disabled.
   Sienkiewicz argues generally that the ALJ failed at Step 3
to address whether the combination of her impairments—
specifically the impact of her obesity—met or exceeded a
listed impairment. See 20 C.F.R. Part 404, Subpart P, App. 1.
When an applicant has several medical problems, the ALJ
must consider her condition as a whole. Barrett v. Barnhart,
355 F.3d 1065, 1068 (7th Cir. 2004). In particular, an appli-
cant’s obesity must be considered in combination with her
other impairments. See Clifford v. Apfel, 227 F.3d 863, 873
(7th Cir. 2000); SSR 00-3p at *6 (2000); see also SSR 02-1p
(2002).
  The ALJ properly found that Sienkiewicz’s impairments
did not satisfy the Step 3 criteria. Sienkiewicz claims that
her obesity may increase the severity of her musculoskeletal
and pulmonary disorders. See 20 C.F.R. Part 404, Subpart P,
App. 1 § 1.00(Q) (obesity may aggravate musculoskeletal
condition); id. § 3.00(I) (obesity may aggravate pulmonary
condition). But the ALJ found that Sienkiewicz was obese
and nothing suggests that he then disregarded that finding
when evaluating whether her various medical conditions
met the severity of the listed impairments. Even with her
obesity, the ALJ found that Sienkiewicz walked with only a
8                                                 No. 04-1542

“slight limp.” The listings for musculoskeletal impairments
require that an applicant demonstrate an “extreme limita-
tion on the ability to walk,” 20 C.F.R. Part 404, Subpart P,
App. 1 § 1.00(B)(2)(b)(1), and the ALJ’s factual finding that
Sienkiewicz walked with only a slight limp—a finding she
does not contest—falls well short of that standard. Likewise,
Sienkiewicz argues that she has asthma and that her obesity
aggravates that condition. But although the ALJ accepted her
contention that she has asthma, he observed that none of the
doctors who examined Sienkiewicz detected any symptoms
of asthma, and that her scores on a pulmonary function test
showed that her lungs were significantly less obstructed
than required to meet the severity of the listings. See 20
C.F.R. Part 404, Subpart P, App. 1 § 3.02. These medical
records provide substantial evidence for the ALJ’s finding
that, even with her obesity, Sienkiewicz’s asthma was not
equal in severity to a listed impairment.
  Sienkiewicz makes a similar argument that the ALJ’s
residual-functional-capacity finding at Step 5 failed to ac-
count properly for her obesity because she claims the ALJ
did not consider her testimony that she could sit for only 40
minutes at a time, and instead found that she could sit for
six hours in an eight-hour workday with normal breaks.
Again, an ALJ must consider the effect of an applicant’s
obesity in conjunction with her other impairments. See
Clifford, 227 F.3d at 873. In his decision, the ALJ found that
morbid obesity was one of Sienkiewicz’s medically determi-
nable impairments, and he specifically mentioned her
testimony that she could sit for no more than 40 minutes
continuously. But as the ALJ observed, both of the consult-
ing physicians who reviewed Sienkiewicz’s records opined
that she could meet the requirements of light work by sit-
ting for six hours in an eight-hour day, and no doctor ever
suggested that any greater limitation was required. Cf. Barrett,
No. 04-1542                                                  9
355 F.3d at 1068 (“And in particular . . . we do not know on
what basis [the ALJ] decided that Barrett can stand for two
hours at a time.”). Furthermore the VE testified that
Sienkiewicz would still be able to work as a hand packager
even if she had to take a brief break from sitting every
45 minutes (neither party asked the VE about a limitation of
40 minutes). Thus the ALJ’s finding concerning
Sienkiewicz’s ability to sit continuously is supported by
substantial evidence.
  Sienkiewicz next argues that the ALJ erred by failing at
Step 5 to consider her testimony that her stomach pain, de-
pression, headaches, and panic attacks collectively cause
symptoms that would force her to take several unscheduled
breaks per week. Because—as the VE testified—two un-
scheduled one-hour breaks per week would make her
unemployable, Sienkiewicz argues that she should be con-
sidered disabled. Sienkiewicz testified that at the time of the
hearing she experienced headaches lasting up to one hour
as often as twice per week, panic attacks lasting up to an
hour as often as two to three times per week, abdominal
pain of unspecified duration approximately three times per
week, and episodes of depression a “couple times a week.”
  The ALJ found Sienkiewicz’s testimony about the extent
of her ailments to be not completely credible. We must
determine whether that finding was supported by the rec-
ord, recognizing that the credibility determinations of an
ALJ are entitled to “special deference.” Scheck v. Barnhart,
357 F.3d 697, 703 (7th Cir. 2004). The ALJ here adequately
explained his credibility finding. He noted that Sienkiewicz’s
complaints of extreme pain were inconsistent with the find-
ings of all the doctors who examined her and opined that
she had only minimal or moderate limitations. See Jens, 347
F.3d at 213-14; Dixon, 270 F.3d at 1179; Powers v. Apfel, 207
F.3d 431, 435 (7th Cir. 2000); see also SSR 96-7p at *3 (1996).
10                                               No. 04-1542

The ALJ observed that Sienkiewicz’s treatment had been
“routine and conservative” in that she sought medical treat-
ment only seven times in the eight years she claims to have
been totally disabled. Specifically, she never sought treat-
ment for her headaches despite her complaints about their
severity, and never saw a mental health care specialist about
her depression. This repeated failure by Sienkiewicz to seek
medical treatment provides support for the ALJ’s credibility
finding. Because the ALJ found Sienkiewicz not entirely
credible, he was not required to accept in its entirety her
testimony about her potential need for unscheduled breaks.
   Finally, Sienkiewicz argues that the ALJ failed to consider
her headaches in evaluating her claim of disability. The ALJ
noted Sienkiewicz’s testimony concerning the headaches, but
also observed that she had never sought any treatment for
them, and that none of the doctors who examined her
imposed any specific limitations on her activities because of
the headaches. An ALJ may not disregard an applicant’s
subjective complaints of pain simply because they are not
fully supported by objective medical evidence. See Clifford,
227 F.3d at 871. But a discrepancy between the degree of
pain claimed by the applicant and that suggested by medical
records is probative of exaggeration. See Powers, 207 F.3d at
435-36. Sienkiewicz’s testimony of extreme limitations
because of her headaches is inconsistent with the reports she
gave to the various physicians who examined her, and the
record does not show a single instance in which she sought
treatment for her headaches. Accordingly, the ALJ’s finding
is supported by substantial evidence.


                    III. CONCLUSION
  The ALJ’s denial of Sienkiewicz’s application for both DIB
and SSI benefits is supported by substantial evidence.
                                                  AFFIRMED.
No. 04-1542                                            11

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—5-31-05